Citation Nr: 0206500	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to restoration of service connection for a 
chronic psychiatric disability secondary to service-connected 
tinnitus and left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had verified active military service from July 
1975 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Wichita, Kansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By rating 
decision of February 1998, the RO advised the veteran of its 
proposal to sever service connection for major depression 
secondary to service-connected tinnitus and left ear hearing 
loss.  An April 1998 rating decision severed service 
connection for major depression.  That rating decision was 
timely appealed.

During the pendency of this appeal, the veteran revoked power 
of attorney in favor of the American Legion and executed 
power of attorney in favor of the Texas Veterans Commission.  
Additionally, the veteran changed his residence, and his 
claims file is now in the custody of the Huntington, West 
Virginia, RO.


FINDING OF FACT

The July 1995 rating decision which granted service 
connection for major depression as secondary to service-
connected tinnitus was not clearly and unmistakably 
erroneous.  


CONCLUSION OF LAW

Restoration of service connection for major depression as 
secondary to service-connected tinnitus is warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.105 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's verified report of separation from service (DD 
214) shows that he had active military service from July 1975 
to August 1976.  His military occupation specialty was that 
of machine gunner.  He had no overseas service.  His awards 
consisted of a Rifle Sharpshooter Badge and a Good Conduct 
Medal.  Another DD 214, which the RO determined to have been 
altered, shows that the veteran had active military service 
from May 1973 to January 1977.  The altered DD 214 shows that 
he had nine months, eleven days of overseas service in 
Vietnam.  His awards were listed as Rifle Expert Badge, 
Pistol Expert Badge, National Defense Service Medal; further, 
the following ribbons were listed:  Good Conduct, Republic of 
Vietnam, F.M.F. (4), Marine Barracks, Sea Duty.  

An examination for service separation was performed in August 
1976.  Elevated pure tone thresholds in the left ear were 
recorded at several frequencies.

VA clinical records, dated from January 1992 to June 1992, 
reflect that the veteran was presented for treatment because 
of various problems, including feelings of depression, 
feelings of anxiety/tension, and immature/impulsive behavior.  
He did not refer to hearing loss or tinnitus problems as 
factors influencing his presenting problems.  The diagnoses 
included bipolar disorder, borderline personality disorder 
and major depression.

The veteran was hospitalized at a VA medical facility in 
September 1993.  He was admitted for alcohol detoxification 
and alcohol rehabilitative program.  He made no reference to 
hearing loss or tinnitus as influencing his decision to seek 
treatment for alcoholism.  The diagnoses included alcohol and 
cannabis dependence and alcohol withdrawal.  

A statement was received from the veteran in May 1994.  He 
claimed that he had become very depressed because of hearing 
loss.  He pointed out that he was an M-60 gunner with a 
weapons platoon and indicated that his hearing was almost 
gone because of firing weapons.

A VA audiologic examination was performed in September 1994.  
The veteran stated that hearing loss and tinnitus had started 
during military service.  He reported that he had constant 
bilateral tinnitus and described it as severe in degree and 
high in frequency.  The examiner stated that the veteran's 
complaint of the severity of his hearing loss was far greater 
than would be expected based on his measured hearing.

The RO issued a rating decision in October 1994 which, in 
pertinent part, granted service connection for left ear 
hearing loss.  The October 1994 rating decision also granted 
service connection for tinnitus as secondary to service 
connected left ear hearing loss.

The veteran was hospitalized at VA medical facilities during 
the period from January 1995 to March 1995.  He gave a 
history of having been stationed in Vietnam.  He reported 
flashbacks and nightmares of Vietnam experiences.  He also 
indicated that he experienced a ringing in his ears which 
caused him to feel depressed all the time.  Further, he gave 
a history of having been abandoned as a child; he had 
suffered sexual abuse and had experienced physical and 
emotional abuse from adoptive parents.  The psychology 
service observed that the veteran was having a residual 
effect of PTSD from childhood trauma.  The diagnoses included 
alcohol and cannabis abuse; manic depression, by history; and 
PTSD, by history.  

A VA psychiatric examination was performed in May 1995.  The 
examiner made no reference to having reviewed the claims 
file.  The veteran gave a history of manning an M-60 machine 
gun in Vietnam.  He described having difficulties with 
ringing in his ears which began after his return from 
Vietnam.  He indicated that he had increasing depression and 
anxiety from ringing in the ears.  He remarked that he had 
difficulty keeping his mind on business because of tinnitus, 
as well as intrusive thoughts of Vietnam.  On mental status 
examination, it was observed that the veteran's depression 
was related primarily to his inability to control the ringing 
in his ears, in contrast to his thoughts about events that 
had occurred in Vietnam.  The diagnoses included PTSD and 
major depressive episode that has worsened secondary to 
tinnitus.  The examiner remarked, "[I] can not say whether 
all of his mental disorder is due to hearing loss."

The veteran was afforded a VA audiologic examination in May 
1995.  The veteran stated that hearing loss and tinnitus had 
started during service.  It was the examiner's assessment 
that the veteran was a poor historian.  The examiner 
commented that testing was suspicious for functional overlay.  
It was hard to reconcile the excellent word recognition the 
veteran demonstrated in the left ear when compared to the 
degree of pure tone loss that he demonstrated.

By rating decision of July 1995, the RO granted service 
connection for major depression.  It was found that major 
depression was directly due to and proximately the result of 
service-connected tinnitus.  In addition, the RO denied 
service connection for PTSD.  

A VA psychiatric examination was performed in December 1995.  
The examiner stated that the claims file had been reviewed.  
The veteran reported that he had been extremely depressed for 
about the last ten years.  The depression started about the 
time he began to have ringing in the ears.  He referred to 
bad dreams of Vietnam experiences.  The diagnoses included 
mood disorder (dysthymia) secondary to general medical 
condition (constant ringing in the ears); history of bipolar 
disorder; history of alcohol and cannabis abuse; and history 
of PTSD.  

The examiner commented on the discrepancy between the 
veteran's initial denial that he had ever used drugs or 
alcohol and medical records suggesting a history of alcohol 
abuse and cannabis abuse.  When asked about the matter 
specifically, the veteran said that he had not had a drink in 
a long time, yet on the day of the examination he smelled 
strongly of alcohol.  Further, the examiner noted the 
veteran's report of having total deafness in the left ear; 
however, the veteran had favored that ear when listening to 
the examiner.  The examiner concluded that the veteran's 
presentation was less than convincing. 

The veteran was afforded a VA audiologic examination in 
December 1995.  He reported that he had experienced tinnitus 
and decreased hearing in the left ear since service during 
1970 in Vietnam.  The examiner commented that degree of 
hearing loss in the left ear could not be quantified because 
the veteran refused to respond to any stimuli in the left 
ear.  

VA outpatient reports, dated from June 1997 to December 1997, 
reflect the veteran's complaints of depression and ringing in 
the ears.  The diagnoses included schizoaffective disorder, 
paranoid schizophrenia and bilateral tinnitus.  

The veteran was examined by a board of three VA psychiatrists 
in December 1997.  The board was convened in response to the 
RO's request for medical opinion as to whether or not the 
veteran's mental illness was a result of his left ear hearing 
loss in service.  On mental status interview, the veteran's 
thinking did not seem to be impaired.  He was not very 
forthcoming with details and was circumstantial and global in 
his responses.  He described memory lapses and gave vague 
responses, but there was no evident memory loss.  The 
examiners remarked on finding it strange that the veteran 
reported deafness in the left ear, yet he could experience 
auditory hallucinations in that ear.  The diagnoses included 
bipolar disorder, Type II; and PTSD from childhood traumatic 
experiences.  The examiners determined that the veteran's 
mental illness was not a result of his hearing loss.  They 
also commented that the veteran's case was not one of clear 
cut malingering.

A VA audiologic examination was performed in December 1997.  
The veteran referred to combat noise exposure during service, 
with the left ear incurring more trauma than the right ear.  
He reported the onset of tinnitus five years before.  The 
examiner stated that the veteran's responses were 
inconsistent and unreliable, suggesting possible functional 
overlay.

VA clinical records, dated from March 1998 to July 1999, 
reflect that the veteran continued to complain of depression 
and ringing in the ears.  The diagnoses included 
schizoaffective disorder, depression, schizophrenia and 
Meniere's disease.

A hearing was held in January 2000 before an VA hearing 
officer.  In testimony, the veteran asserted that his 
psychiatric disability developed secondary to his service-
connected tinnitus and hearing loss.  He indicated that his 
current psychiatric diagnosis was schizoaffective disorder 
with depression.  He claimed that rating decisions severing 
service connection for psychiatric disability had been 
influenced by another veteran's records which had been 
misfiled in the veteran's claims folder.


II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the appellant, the RO has 
notified him/her of the information and evidence necessary to 
substantiate his claim.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Careful note has been taken of the veteran's assertion that 
the adjudication of his claim was influenced by misfiled 
records.  The Board has reviewed the entire claims file and 
finds no misfiled records.  

Once service connection has been granted, it can be severed 
only upon the Secretary of the VA's showing that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2000); 
Daniels v. Gober, 10 Vet. App. 474 (1997). Thus, the burden 
of proof in severing service connection is on the Government, 
and this burden is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of clear 
and unmistakable error (CUE).

To establish a valid CUE claim, and thus to establish a basis 
for severing service connection, it must be shown that: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied" (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a finding of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior decision.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  Clear and unmistakable 
error is "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. § 
3.105(d).

Unlike a CUE determination, a decision to sever service 
connection may be based on consideration of evidence acquired 
after the original granting of service connection.  The 
regulation does not limit reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480; Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided by 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(d).

The question before the Board is whether, based on all the 
evidence of record, the rating decision of July 1995 was 
clearly and unmistakably erroneous in granting service 
connection for major depression as secondary to service-
connected left ear hearing loss and tinnitus.  The RO's 
favorable determination rested primarily on the report of a 
VA psychiatrist who examined the veteran in May 1995.

The Board is aware that the validity of the VA examiner's 
report of May 1995 may be questioned because the examiner 
rendered a diagnosis of PTSD, in reliance on the veteran's 
fraudulent statements about service in Vietnam.  
Nevertheless, the examiner also rendered a second psychiatric 
diagnosis-specifically, major depressive episode.  The 
examiner specifically related a worsening of the veteran's 
depression to tinnitus, not to PTSD.  Although the examiner 
went on to acknowledge uncertainty over whether or not all of 
the veteran's mental disorder was due to hearing loss, it 
nevertheless remains that the examiner did find some 
etiologic relationship between hearing loss /tinnitus and 
depression.  

Another VA psychiatrist, who examined the veteran in December 
1995, also found a relationship between the veteran's 
service-connected tinnitus and a mood disorder, classified as 
dysthymia.  The examiner attributed dysthymia to tinnitus, 
despite the examiner's stated awareness of discrepancies in 
the veteran's account of his medical history and symptoms.  
Moreover, the examiner's determination, that the veteran had 
a form of mental illness secondary to a constant ringing in 
the ears, was informed by review of the claims file.  
Clearly, the examiner linked service-connected tinnitus to 
dysthymia, although the examiner recognized that some of the 
veteran's statements lacked credibility.  

The Board has taken careful note of evidence in the record 
which significantly impugns the veteran's credibility.  In 
this regard, the record contains a DD 214 which was altered 
to reflect Vietnam service.  Further, there are several 
medical reports containing the veteran's statements about 
flashbacks and nightmares of Vietnam experiences, when, in 
fact, he had not served in Vietnam.  Additionally, there are 
documented, repeated inconsistencies on audiologic 
examinations between the veteran's comprehension of spoken 
words and his responses to pure tone threshold testing.  
Moreover, there is the report of a board of three VA 
psychiatrists.  The panel of psychiatrists specifically found 
that the veteran's mental illness was not the result of 
hearing loss.

Despite much evidence in the record impugning the veteran's 
credibility, the record nevertheless contains at least some 
competent medical evidence, discussed above, linking 
depression to service-connected tinnitus and left ear hearing 
loss.  The Board concludes that reasonable minds could differ 
as to the existence of a nexus between service-connected 
tinnitus (and to lesser extent, service-connected left ear 
hearing loss) and major depression.  Accordingly, the Board 
is not persuaded that the grant of service connection for 
major depression as secondary to service-connected tinnitus 
and left ear hearing loss constituted clear and unmistakable 
error.  


ORDER

Restoration of service connection for major depression as 
secondary to service-connected tinnitus is granted.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

